Citation Nr: 1014179	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-29 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits in excess of $747.54.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to June 
1946.  He died in April 1954 and his spouse died in July 
2007.  The appellant is the Veteran's and surviving spouse's 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines, which granted accrued benefits 
in the amount of $747.54 to the appellant as the child of the 
deceased beneficiary.  The appellant disagrees with the 
amount of payment.


FINDINGS OF FACT

1.  The Veteran's spouse died in July 2007.

2.  The appellant is not the Veteran's child, for VA 
purposes, and did not pay additional expenses of the 
Veteran's spouse's last sickness or burial greater than 
$747.54.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits in excess 
of $747.54.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Veteran died in April 1954.  
Subsequently, a decision in June 1963 established his 
surviving spouse's entitlement to VA death pension benefits, 
effective the July 1, 1960.  The surviving spouse died in 
July 2007.

In August 2007, the appellant, who is the Veteran's and his 
surviving spouse's son, submitted a claim for accrued 
benefits.  In conjunction with his claim, the appellant has 
written that he had paid for his mother's hospitalization at 
Manila Doctors Hospital from June 21 to July [redacted], 2007 and her 
burial expenses and wished to be reimbursed.

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by VA to a surviving spouse and 
children of the Veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
Veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(a)(3), 3.23(d)(5).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income under chapter 15 of 
title 38 of the U.S. Code, all payments of any kind or from 
any source (including salary, retirement or annuity payments, 
or similar income, which has been waived) shall be included 
except for listed exclusions.  Exclusions from countable 
income include, in particular, medical expenses.  Social 
Security benefits are not specifically excluded and such 
income is therefore included as countable income.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

With respect to medical expenses, there will be excluded from 
the amount of an individual's annual income any unreimbursed 
amounts which have been paid within the 12-month 
annualization period for medical expenses regardless of when 
the indebtedness was incurred.  An estimate based on a clear 
and reasonable expectation that unusual medical expenditure 
will be realized may be accepted for the purpose of 
authorizing prospective payments of benefits subject to 
necessary adjustment in the award upon receipt of an amended 
estimate, or after the end of the 12-month annualization 
period upon receipt of an eligibility verification report.  
38 C.F.R. § 3.272(g).

Under 38 C.F.R. § 3.272(g)(2), unreimbursed medical expenses 
(UME) will be excluded when all of the following are met, (i) 
They were or will be paid by a surviving spouse for medical 
expenses of the spouse. . . ., (ii) They were or will be 
incurred on behalf of a person who is a member or a 
constructive member of the spouse's household, and (iii) They 
were or will be in excess of 5 percent of the applicable 
maximum annual pension rate or rates for the spouse as in 
effect during the 12-month annualization period in which the 
medical expenses were paid.

Upon the death of a surviving spouse or remarried surviving 
spouse, benefits may be paid to the Veteran's children.  Upon 
the death of a child, benefits may be paid to the surviving 
children of the Veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  In 
all other cases, only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 C.F.R. § 3.1000(a).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
38 C.F.R. § 3.1000(a).  Accrued benefits may also be paid as 
may be deemed necessary to reimburse the person who bore the 
expenses of the last sickness and burial.  38 U.S.C.A. 
§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).

As previously noted, the Veteran died in April 1954, and the 
Veteran's surviving spouse began receiving death pension 
benefits in 1960.  In July 2007, the surviving spouse filed a 
Medical Expense Report for unreimbursed medical expenses.  
Later that same month of July 2007, the spouse died, and the 
appellant filed a Form 21-601, Application for Reimbursement 
from Accrued Amounts Due a Deceased Beneficiary, in August 
2007.  

The appellant reported 35,000 Philippine pesos, paid by him, 
as the total expenses relative to the spouse's last sickness 
and burial, along with 333,198.02 Philippine pesos as the 
total amount of medical expenses for the spouse's 
hospitalization at Manila Doctors Hospital from June 21, 2007 
to July [redacted], 2007.  The appellant later amended the amount he 
claims to have paid to Manila Doctors Hospital to be 
310,165.48 Philippine pesos.

The appellant contends that he is entitled to accrued 
benefits payable for reimbursement of the Veteran's surviving 
spouse's medical bills from Manila Doctors Hospital and 
burial expenses.  In correspondence received in August 2007, 
July 2008, and March 2009, the appellant argues that he 
applied his own money to cover expenses for his mother's 
three-week hospitalization at Manila Doctors Hospital the 
month prior to her death, as well as her burial expenses.

At the time of her death in July 2007, the Veteran's 
surviving spouse was in receipt of a death pension.

The surviving spouse filed an application for reimbursement 
of medical expenses at Manila Doctors Hospital in July 2007, 
prior to her death.

In this case, the appellant is the Veteran's and surviving 
spouse's adult son, and he does not qualify as a "child" as 
defined in 38 C.F.R. §§ 3.57 & 3.1000(d)(2).  The evidence 
does not show that the appellant was dependent, under the age 
of 18 or not over the age of 23 years of age and pursuing a 
course of educational instruction at the time of the 
Veteran's surviving spouse's death.  See 38 C.F.R. §§ 3.57, 
3.1000(d)(2).  As such, the appellant is not individually 
entitled to accrued benefits as a child of the Veteran and 
the surviving spouse.

While the appellant is not the Veteran's and surviving 
spouse's "child" for purposes of accrued benefits, he may 
nonetheless be entitled to as much of the surviving spouse's 
accrued benefit as is necessary for reimbursement for the 
expense of the last sickness or burial of the surviving 
spouse.  See 38 C.F.R. § 3.1000(a)(5).  

The Board notes that the accrued benefits law and regulation 
specifically provide that reimbursement for such expenses of 
the Veteran's surviving spouse's last sickness or burial may 
be paid only from accrued benefits that were in fact due and 
unpaid to the Veteran or the surviving spouse at the time of 
death.  38 U.S.C.A.  § 5121(a); 38 C.F.R. § 3.1000(a).

In the March 2008 decision on appeal, the RO awarded the 
appellant $747.54 in accrued benefits for burial expenses 
according to the peso-dollar exchange rate of 46.82 for the 
third quarter of 2007.  The Board notes that the Department 
of the Treasury quarterly exchange rate was used to convert 
all amounts from Philippine pesos to U.S. Dollars.  See 38 
C.F.R. § 3.32 which provides that, when determining the rates 
of pensions, income received or expenses paid in a foreign 
currency shall be converted into U.S. dollar equivalents 
employing quarterly exchange rates established by the 
Department of the Treasury.  The appellant appealed 
therefrom, citing the claimed expenses he incurred for his 
mother's hospitalization shortly prior to her death. 

In this case, the Board finds that there is no evidence that 
the appellant bore any additional expenses of the Veteran's 
surviving spouse's last sickness or burial beyond the $745.54 
already paid for burial expenses.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).

The Board notes that the VA Adjudication Procedure Manual 
reflects that: "For the purposes of adjudicating claims for 
reimbursement, last illness is the immediate attack which 
ends in death.  If the attack is acute, consider the 
beginning of the attack as the commencement of the last 
illness.  If the attack is not acute, consider the last 
illness as commencing at the time the beneficiary became so 
ill as to require the regular and daily attendance of another 
person until death."  See M21-1, Part IV, para. 27.38.  
Here, the veteran's surviving spouse's death certificate 
shows that she suffered from septicemia, caused by acute 
respiratory failure second to nasocomial pneumonia.  There is 
no evidence to suggest this was not an acute cause of death.  
The appellant has submitted no expense reports or hospital 
records showing unreimbursed medical care pertaining to 
treatment of this condition.  Accordingly, there is no 
evidence upon which to base a finding that the appellant bore 
expenses pertaining to the Veteran's surviving spouse's last 
sickness.

Shortly before her death, the surviving spouse submitted a 
Medical Expense Report for her three-week hospitalization at 
Manila Doctors Hospital from June 21, 2007 to July [redacted], 2007.  
All official receipts and hospital account statements 
submitted with this report indicate that the surviving spouse 
herself paid for these expenses, with no indication 
otherwise, providing evidence against this claim.  The claims 
file includes a November 2007 disability award indicating 
that an abstract of payment was completed in the amount of 
$1358 for accrued benefits payable.  There was no notice of 
disagreement regarding this award, which considered all 
unreimbursed medical expenses for 2007, therefore it is 
final.

With respect to funeral expenses, the Board notes that the 
evidence of record includes a funeral home bill showing an 
amount of 35,000 Pesos.  Using the peso-dollar exchange rate 
of 46.82 for the third quarter of 2007, the funeral bill came 
to $747.54.  In the March 2008 decision on appeal, the RO 
granted an award for $747.54 in burial expenses for the 
Veteran's surviving spouse, to the appellant.  There is no 
evidence that the appellant bore any additional expense 
relating to the Veteran's surviving spouse's burial.

The appellant has submitted evidence regarding treatment at 
Philippine General Hospital and Veterans Regional Hospital in 
the last days before his mother's death.  However, the 
appellant stated that he incurred no expenses for these last 
two hospitalizations, for which his uncle paid, providing 
evidence against this claim.  The appellant has not submitted 
any additional evidence regarding expenses he incurred 
relating to the Veteran's surviving spouse's last sickness or 
burial.

Accordingly, the claim for accrued benefits must be denied.  
In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In this case there is no dispute as to the evidence, and the 
appellant has failed to state a claim on which relief can be 
granted. In such cases, where the law and not the facts are 
dispositive, the claim must be denied on the basis of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


